DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-14 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “a coolant circulation circuit which flows through each of the indoor units” and “a coolant circulation circuit which flows through each of the outdoor units”. See at least [0005], [00012], and [0031]. It is unclear as to how a circuit flows through indoor/outdoor units. “a coolant circulation circuit” is clearly a structure; known for the most part as comprising at least conduits that convey a coolant. How can a structure such as a conduit or a pipe be made to flow through an evaporator? It is uncertain.


The disclosure is objected to because of the following informalities:  

The term “an activation number of the indoor units” found throughout the specification is unclear. Is activation number referring to a number randomly assigned to the indoor units (e.g. indoor unit number 3, indoor unit number 17)? Or does it refer to a number of indoor units being activated? It is uncertain.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 & 8 call for the limitation “a coolant circulation circuit which flows through each of the indoor units …” in line 4, which limitation is indefinite as it is unclear as to how a circuit flows through indoor units. “a coolant circulation circuit” is clearly a structure; known for the most part as comprising at least conduits that convey a coolant. How can a structure such as a conduit or a pipe be made to flow through an evaporator? It is uncertain.

Applicant is encouraged to amend the claim so as to clearly point out that a coolant flows through the indoor units.



Similarly, the limitation “an activation number of the outdoor units” in line 9-10 of claims 1 and 8 are indefinite.

Claims 1 & 8 further call for the limitations “a controller which, based on an activation number of the indoor units, a total number of the indoor units and a total number of the outdoor units, defines an upper limit of an activation number of the outdoor units” in lines 7-10; which limitation is indefinite as the limitation attempts to define the subject-matter in terms of the result to be achieved, without providing the technical features necessary for achieving this result. Note: the manner in which the controller defines an upper limit of an activation number of the outdoor units is not specified. Also, the limitation above merely recites a use without any active, positive steps delimiting how this use is actually practiced. See MPEP 2173.05(q) - Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).

Claims 1 & 8 further call for the limitations “the flow rate”, “the coolant”; and “the activated outdoor units” in lines 10-11, which limitations lack antecedent basis.

Claims 2 & 9 call for the limitation “where K is a set coefficient”; which limitation is indefinite as it is unclear as to how the coefficient K is obtained to practice the claimed invention. Merely stating that “K is a set coefficient” is not sufficient to allow an ordinary skill artisan understand how K is obtained to compute the upper limit of the activation number of the outdoor units.

Claims 3 & 10 call for the limitation “when the obtained N limit is less than or equal to 1, the N limit is determined to be 1”; which limitation is indefinite as it is unclear as to how an obtained value is determined to be another value.

Claims 6 & 13 call for the limitation “wherein the preset flow rate is not lower than 70% of a rated flow rate of the outdoor units”; which limitation is indefinite because the relationship of parts is not based on any known standard for sizing a flow rate to a rated flow rate of outdoor units, but on a rated flow rate of outdoor units of unspecified build. In other words, because the claim makes reference to an object that is variable (a rated flow rate of outdoor units); the claim is indefinite. See MPEP 2173.05(b) -Miyazaki, 89 USPQ2d at 1212.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 & 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claims 4 & 11 call for the limitation “wherein K is less than or equal to 1 or K is greater than 1”; which limitation does not further limit the subject matter of the claims 2 & 9 upon which they depend. In other words, any chosen coefficient K will inherently fall within the claimed range of less than or equal to 1 or greater than 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lu (US 10215427 B2), Hwang (US 20090178424 A1), and Morita (US 8939196 B2) each teaches air conditioner comprising a plurality of outdoor units mounted in parallel and a plurality of indoor units mounted in parallel.

Nishimura (US 20140223941 A1) and Kim (US 7600389 B2) teaches refrigerant pressure control based on the number of indoor units in thermo-on/off state.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 




/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763